Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 1 of 26 PageID 240




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   MCKESSON CORPORATION,

         Plaintiff,

   v.                                  Case No: 8:20-cv-2186-T-33AAS

   BENZER PHARMACY HOLDING
   LLC, BENZER NV 1 LLC,
   ALPESH PATEL and
   HEMA PATEL,

             Defendants.
   ____________________________/

                                     ORDER

         This matter comes before the Court upon consideration of

   Plaintiff and Counterclaim-Defendant McKesson Corporation’s

   partial Motion to Dismiss Counterclaim (Doc. # 20), filed on

   November    4,   2020.   Defendants     and   Counterclaim-Plaintiffs

   Benzer Pharmacy Holding LLC, Benzer NV 1 LLC, Alpesh Patel,

   and Hema Patel (collectively, the “Benzer Parties”) responded

   on November 18, 2020. (Doc. # 22). For the reasons below, the

   Motion is granted in part.

   I.    Background

         The Benzer Parties operate pharmacies in the United

   States and have contracted with McKesson, a supplier of

   pharmaceutical drugs, since 2010. (Doc. # 17 at 22-23). In

   October    2016,   the   Benzer   Parties     entered   into   a   supply


                                       1
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 2 of 26 PageID 241




   agreement    (the   “Agreement”)    with    McKesson,   which    is   the

   subject of this suit. (Id. at 23). In pertinent part, the

   Agreement includes the following reservation clause:

         McKesson   reserves   the   right,  in   its   sole
         discretion, to change a payment term (including
         imposing cash payment on delivery), to limit total
         credit and/or to suspend or discontinue the
         shipment of any orders to [the Benzer Parties] if
         McKesson concludes that (I) there has been a
         material adverse change in the [Benzer Parties’]
         financial condition or payment performance or (II)
         [the Benzer Parties have] ceased or [are] likely to
         cease to meet McKesson’s credit requirements.

   (Id. at 24). Additionally, the “Agreement carried significant

   penalties for any late payments.” (Id.).

         The parties also had certain customary dealings apart

   from the Agreement. (Id. at 23-24). For example, “it was

   customary    for    McKesson   to   issue   invoices    from    Saturday

   through Friday that would be payable the Friday of the third

   following week.” (Id. at 23). Because the Benzer Parties

   purchased significant amounts of pharmaceutical products from

   McKesson, these “payment terms had a significant impact” on

   the Benzer Parties’ cash flow. (Id. at 24).

         In early 2019 – about three years after the parties

   entered into the Agreement – the business relationship began

   deteriorating. (Id.). The Benzer Parties allege that McKesson

   began interfering with their business in a number of ways.



                                       2
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 3 of 26 PageID 242




   First, McKesson allegedly “sent a letter to [a competing]

   supplier for the sole purpose of persuading the supplier that

   it was at risk of a claim from McKesson if it did business

   with the Benzer Parties.” (Id.). Next, after the Benzer

   Parties began discussing getting acquired by another entity,

   McKesson allegedly “disparaged the Benzer Parties to [the]

   potential      acquirer,”   which    caused    “the   acquirer    to   lose

   interest in the transaction and cease negotiations with the

   Benzer Parties.” (Id. at 26).

         Apart from this alleged meddling in the Benzer Parties’

   dealings with third parties, “McKesson also began arbitrarily

   [and unilaterally] changing its established course of conduct

   with the Benzer Parties.” (Id. at 24). For instance, “[i]n

   February 2019, McKesson changed its policy so that, if one of

   the Benzer Parties or any of their affiliates failed to make

   a payment on time, it put the accounts of all . . . Benzer

   Parties   on    hold.”   (Id.).     McKesson   also   “began     demanding

   repayment of loans, despite such loans not being due,” and

   “refused to subordinate its position in the Benzer Parties’

   accounts receivable” which prevented the Benzer Parties from

   accessing a $7.5 million line of credit. (Id. at 26).

         Furthermore, in July 2019, without reason, and with only

   one week’s notice, “McKesson demanded that payments under the


                                        3
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 4 of 26 PageID 243




   . . . Agreement be made on the Tuesday of the third week

   following the date of the invoice, as opposed to the Friday

   date previously used by the parties.” (Id. at 25). The Benzer

   Parties aver that these changes in McKesson’s payment terms

   “significant[ly] impact[ed] . . . [their] cash flow and

   operations.” (Id.). Namely, these changes “limit[ed] the

   amount of product that the Benzer Parties could order, the

   Benzer Parties were not able to meet all of their customers’

   needs,” and the Benzer Parties suffered “a significant loss

   in revenue.” (Id.). And, under these new terms, McKesson

   “began charging late fees.” (Id.). McKesson would then apply

   “the Benzer Parties’ payments to [the] late fees, rather than

   to payment of amounts incurred for pharmaceutical supplies.”

   (Id. at 26).

         McKesson initiated the underlying suit on September 16,

   2020, alleging various breach-of-contract claims. (Doc. # 1).

   On October 14, 2020, the Benzer Parties filed their answer

   and counterclaim. (Doc. # 17). The counterclaim includes

   claims against McKesson for breach of contract (Count I),

   breach of the implied duty of good faith and fair dealing

   (Count II), violation of the Florida Deceptive and Unfair

   Trade Practices Act (“FDUTPA”) (Count III), accounting (Count

   IV), declaratory judgment (Count V), tortious interference


                                      4
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 5 of 26 PageID 244




   with    a   business     relationship      (Count     VI),   and     tortious

   interference with a business expectancy (Count VII). (Id.).

          On November 4, 2020, McKesson moved to dismiss Counts

   II, III, V, and VI of the counterclaim for failure to state

   a claim, as well as for partial dismissal of Count VII. (Doc.

   # 20). In the alternative, McKesson moves for the Court to

   strike Count VII. (Id.). The Benzer Parties have responded

   (Doc. # 22), and the Motion is now ripe for review.

   II.    Legal Standard

          On a motion to dismiss pursuant to Federal Rule of Civil

   Procedure      12(b)(6),   this    Court    accepts    as    true    all   the

   allegations in the counterclaim and construes them in the

   light most favorable to the plaintiff. Jackson v. Bellsouth

   Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

   the    Court    favors     the    counterclaim-plaintiff            with   all

   reasonable       inferences       from     the   allegations         in    the

   counterclaim. Stephens v. Dep’t of Health & Human Servs., 901

   F.2d 1571, 1573 (11th Cir. 1990). But,

          [w]hile a [counterclaim] attacked by a Rule
          12(b)(6) motion to dismiss does not need detailed
          factual allegations, a [counterclaim-plaintiff’s]
          obligation   to   provide  the   grounds   of   his
          entitlement to relief requires more than labels and
          conclusions, and a formulaic recitation of the
          elements of a cause of action will not do. Factual
          allegations must be enough to raise a right to
          relief above the speculative level.


                                        5
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 6 of 26 PageID 245




   Bell   Atl.   Corp.   v.   Twombly,    550   U.S.   544,   555   (2007)

   (quotations and citations omitted). Courts are not “bound to

   accept as true a legal conclusion couched as a factual

   allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

   Court must limit its consideration to “well-pleaded factual

   allegations,    documents    central    to   or   referenced     in   the

   [counterclaim], and matters judicially noticed.” La Grasta v.

   First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

   III. Analysis

          McKesson seeks dismissal of Counts II, III, V, and VI of

   the counterclaim, along with Count VII to the extent that it

   purports to “state a claim for tortious interference with

   unidentified customers.” (Doc. # 20 at 1-2). Alternatively,

   McKesson moves the Court to strike Count VII. (Id.). The Court

   will address each claim in turn.

          A. Breach of Implied Duty of Good Faith and Fair Dealing

          First, McKesson moves to dismiss Count II, the Benzer

   Parties’ claim for breach of the implied duty of good faith

   and fair dealing. (Doc. # 20 at 4). McKesson argues that Count

   II fails to state a claim upon which relief can be granted

   because it “merely repeat[s] the allegations in [the Benzer

   Parties’] breach of contract claim.” (Id. at 5). The Benzer



                                      6
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 7 of 26 PageID 246




   Parties respond that their “claim for breach of the implied

   covenant    of    good   faith     and       fair    dealing   is   not   merely

   duplicative,       but   is    a    ‘gap-filling’         cause     of    action

   addressing the parties’ expectations under the contract and

   McKesson’s       bad   faith   exercise         of    discretion    under    the

   contract to further its own interests.” (Doc. # 22 at 7-8).

         “Florida courts recognize an implied covenant of good

   faith and fair dealing in every contract.” Shibata v. Lim,

   133 F. Supp. 2d 1311, 1318 (M.D. Fla. 2000) (citing Burger

   King Corp. v. Weaver, 169 F.3d 1310, 1315 (11th Cir. 1999);

   Cnty. of Brevard v. Miorelli Eng’g, Inc., 703 So.2d 1049,

   1050 (Fla. 1997)). “[T]o state a claim for breach of the

   implied covenant of good faith and fair dealing, plaintiffs

   must identify the specific contract term(s) giving rise to

   the implied duty of good faith and also allege how defendants

   breached their implied duty, alleging facts different from

   those giving rise to the breach of contract claim.” Watts-

   Robinson v. Anderson Reporting Servs., Inc., 3:11-cv-290-J-

   37JBT, 2011 WL 13295707, at *2 (M.D. Fla. Sept. 22, 2011)

   (quoting Stallworth v. Hartford Ins. Co., No. 3:06-cv-89-

   MCR/EMT, 2006 WL 2711597, at *6 (N.D. Fla. Sept. 19, 2006)).

   “The duty of good faith must relate to the performance of an

   express term of the contract and is not an abstract and


                                            7
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 8 of 26 PageID 247




   independent term of a contract which may asserted as a source

   of breach when all other terms have been performed pursuant

   to the contract requirements.” ACG S. Ins. Agency, LLC v.

   Safeco Ins. Co., No. 8:19-cv-528-T-36AAS, 2019 WL 8273657, at

   *8 (M.D. Fla. Dec. 16, 2019) (quoting Resnick v. AvMed, Inc.,

   693 F.3d 1317, 1329 (11th Cir. 2012)).

         Here, the Benzer Parties allege that McKesson breached

   the covenant of good faith and fair dealing implied in the

   Agreement by “unilaterally changing the payment terms to

   which the parties had previously been operating,” thereby

   “unfairly interfer[ing] with the Benzer Parties’ receipt of

   the   .   .    .   Agreement’s     benefits.”         (Doc.   #   17    at   28).

   Specifically,          the    counterclaim     alleges        that     “McKesson

   materially breached the . . . Agreement by . . . changing the

   payment dates and terms and limiting the Benzer Parties’

   credit, despite the fact that there had been no material

   adverse change in the Benzer Parties’ financial condition or

   payment performance and the Benzer Parties had not ceased, or

   become        likely     to    cease,       meeting     McKesson’s       credit

   requirements.” (Id.). The Benzer Parties claim that McKesson

   made these changes “to harm the Benzer Parties in an attempt

   to prevent them from being able to leave McKesson and begin

   doing business with a new supplier.” (Id.).


                                           8
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 9 of 26 PageID 248




         The Benzer Parties allege the same breaches in their

   breach of contract claim. Precisely, Count I states:

         McKesson materially breached the Supply Agreement,
         by, as set forth herein, changing the payment dates
         and terms and limiting the Benzer Parties’ credit,
         despite the fact that there had been no material
         change in the Benzer Parties’ financial condition
         or payment performance and the Benzer Parties had
         not ceased, or become like to cease, meeting
         McKesson’s credit requirements. Instead, McKesson
         made the foregoing changes in order to harm the
         Benzer Parties in an attempt to prevent them from
         being able to leave McKesson and begin doing
         business with a new supplier. McKesson had no
         contractual justification to make the foregoing
         changes to the Benzer Parties’ payment terms and
         credit limits and its decision to do so breached
         the Supply Agreement.

   (Id. at 27). And, Counts I and II both cite to the same facts

   in the body of the counterclaim. (Id. at 26-27).

         Therefore, the only       apparent   difference between the

   counterclaim’s breach of contract and breach of the implied

   covenant of good faith and fair dealing claims is that, in

   the   latter   claim,   the   Benzer   Parties   allege   that   these

   breaches    “unfairly    interfered    with   the   Benzer   Parties’

   receipt of the . . . Agreement’s benefits.” (Id. at 28). This

   statement alone, however, does not change the fact that both

   claims are seeking relief solely on the basis of McKesson’s

   changes to their payment terms. Because both claims are

   seeking the same relief, based on the same actions leading to



                                      9
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 10 of 26 PageID 249




    alleged breaches of the same contract, the Benzer Parties

    have failed to state a distinct claim for breach of the

    implied covenant of good faith and fair dealing apart from

    their breach-of-contract claim. See Live Nation Worldwide,

    Inc. v. Cohl, No. 10-24144-CIV/ALTONAGA/Simonton, 2011 WL

    13223480, at *5 (S.D. Fla. May 3, 2011) (“If the allegations

    do not go beyond the statement of a mere contract breach, and

    relying on the same alleged acts, simply seek the same damages

    or other relief already claimed in a companion contract cause

    of action, they may be disregarded as superfluous and no

    additional claim is actually stated.” (citation omitted)).

          Additionally,    the   counterclaim     fails   to   identify   a

    specific contractual term in the Agreement that has been

    breached that forms the basis of their claim. Rather, the

    claim simply states that “McKesson materially breached the

    Supply Agreement[.]” (Doc. # 17 at 28). Thus, even if it were

    not   duplicative,    this    claim   would    fail    for   lack     of

    specificity. See Burger King, 169 F.3d at 1318 (“In the

    present case, the district court correctly concluded that

    Weaver’s claim for breach of the implied covenant must fail

    as a matter of law, because Weaver cited no express provision

    of either franchise agreement that has been breached.”).

          Therefore, the Motion is granted as to this requested


                                     10
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 11 of 26 PageID 250




    relief and Count II is dismissed with prejudice. See Accardi

    v. EMS Aviation, Inc., No. 2:10-cv-469-FtM-36DNF, 2011 WL

    13294635, at *3 (M.D. Fla. Nov. 16, 2011) (dismissing a claim

    for breach of the implied covenant of good faith and fair

    dealing with prejudice because it was “wholly subsumed by

    [the plaintiff’s] breach of contract claims”).

          B. FDUTPA

          Next, McKesson moves to dismiss Count III, the Benzer

    Parties’ FDUTPA claim, arguing that it fails to “assert that

    McKesson’s actions were wrongful outside the context of their

    contractual obligations.” (Doc. # 20 at 6). The Benzer Parties

    counter that they have sufficiently pled an FDUTPA claim

    because “Florida courts have consistently held that an action

    giving rise to a breach of contract may also constitute an[]

    unfair or deceptive act, and that such a claim is always

    cognizable under . . . FDUTPA.” (Doc. # 22 at 8).

          To establish a cause of action under FDUTPA, a plaintiff

    must sufficiently allege these elements: “(1) a deceptive act

    or unfair practice; (2) causation; and (3) actual damages.”

    Kertesz v. Net Transactions, Ltd., 635 F. Supp. 2d 1339, 1348

    (S.D. Fla. 2009) (quoting City First Mortg. Corp. v. Barton,

    988 So.2d 82, 86 (Fla. 4th DCA 2008)). “A deceptive practice

    is one that is likely to mislead consumers, and an unfair


                                     11
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 12 of 26 PageID 251




    practice is one that ‘offends established public policy’ or

    is   ‘immoral,     unethical,      oppressive,    unscrupulous     or

    substantially injurious to consumers.’” Bookworld Trade, Inc.

    v. Daughters of St. Paul, Inc., 532 F. Supp. 2d 1350, 1364

    (M.D. Fla. 2007) (quoting Rollins, Inc. v. Butland, 951 So.2d

    860, 869 (Fla. 2d DCA 2006)).

          “Florida law permits a FDUTPA claim to travel with a

    related   breach   of   contract    claim   if   the   FDUTPA   claim

    challenges the acts underlying or ‘giving rise’ to the breach,

    and does not ‘rely solely on a violation of the Agreement as

    a basis for assertion of a FDUTPA claim.’” Kenneth F. Hackett

    & Assocs., Inc. v. GE Cap. Info. Tech. Sols., Inc., 744 F.

    Supp. 2d 1305, 1312 (S.D. Fla. 2010) (quoting Rebman v.

    Follett Higher Educ. Grp., Inc., 575 F. Supp. 2d 1272, 1279

    (M.D. Fla. 2008)). Relatedly, “the Florida Supreme Court

    [has] cautioned that a breach of contract claim without

    significant allegations of unfair or deceptive conduct is

    insufficient to state a cause of action under FDUTPA.” Hache

    v. Damon Corp., No. 8:07-cv-1248-T-30EAJ, 2008 WL 912434, at

    *2 (M.D. Fla. Apr. 1, 2008) (citing PNR, Inc. v. Beacon Prop.

    Mgmt., Inc., 842 So.2d 773, 777 n.2 (Fla. 2003)).

          Here, the Benzer Parties allege that McKesson’s conduct

    of “unilaterally changing the payment and credit terms to


                                       12
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 13 of 26 PageID 252




    which the parties had been operating and agreed, constitutes

    unfair and deceptive acts and practices which are prohibited

    and    actionable      under    FDUTPA.”    (Doc.   #   17   at   29).       The

    counterclaim further avers that this conduct “is of the type

    that is likely to mislead consumers” and that the “Benzer

    Parties have suffered actual damages as the result of [these]

    acts.” (Id.).

           However, this is exactly the conduct that the Benzer

    Parties allege establishes their breach-of-contract claim,

    which    states:    “McKesson     materially      breached      the    .   .   .

    Agreement by, as set forth herein, changing the payment dates

    and terms and limiting the Benzer Parties’ credit.” (Id. at

    27). Given that the FDUTPA claim is no more specific, the

    Court is unable to conclude that it rests on any basis apart

    from    the   counterclaim’s      cause     of   action   for     breach       of

    contract. (Id. at 28-29). As the court explained in Varnes v.

    Home    Depot   USA,    Inc.,    No.    3:12-cv-622-J-99TJC,          2012     WL

    5611055 (M.D. Fla. Nov. 15, 2012):

           [The Benzer Parties’ FDUTPA] claim merely restates
           the allegations of [their] breach of contract . .
           . claims, without noting which facts show deceptive
           or unfair practices. [The claim] contain[s]
           conclusory statements that track the language of
           FDUTPA. Plaintiff[s] correctly state[] that a
           FDUTPA claim can coexist with a breach of contract
           claim. However, without significant allegations of
           unfair or deceptive conduct, there can be no claim


                                           13
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 14 of 26 PageID 253




          under FDUTPA. Formulaic recitation of the elements
          under FDUTPA using conclusory statements is not
          enough to state a cause of action.

    Varnes, 2012 WL 5611055, at *1 (citations omitted).

          And, although in their response to this Motion, the

    Benzer Parties argue that their FDUTPA claim does not rest

    solely on their breach-of-contract claim because they have

    “alleg[ed] numerous acts underlying the breach that were, by

    themselves, unfair or deceptive,” such as by “changing the

    payment terms, misapplying payments, wrongfully charging late

    fees and interest, and demanding repayment of loans, despite

    those loans not being due,” neither the breach-of-contract

    nor the FDUTPA claim specify which of these actions relate to

    either cause of action. (Doc. # 17 at 26-27; Doc. # 22 at 9).

    Further, the counts each cite to the exact same set of

    allegations in the body of the counterclaim: “Paragraphs 1

    through 24.” (Doc. # 17 at 26, 28).

          Therefore, the Court is unable to determine whether

    anything    distinct    from   the    breach   of    the   Agreement

    constitutes deceptive or unfair conduct. See Krush Commc’ns,

    LLC v. Network Enhanced Telecom, LLP, No. 8:13-cv-2688-T-

    30TGW, 2014 WL 12625758, at *4 (M.D. Fla. Apr. 29, 2014) (“The

    amended complaint fails to allege sufficient facts associated

    with [the defendant’s] deceptive or unfair practices. [The


                                     14
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 15 of 26 PageID 254




    plaintiff]     alleges     conclusory    statements     regarding    [the

    defendant’s] ‘unfair and deceptive practice’ but does not

    include facts that support these remarks other than the facts

    . . . [the defendant] relies upon in its breach of contract

    claim.   [The    plaintiff]     cannot    insert    the     magic   words

    ‘deceptive’ and ‘unfair’ to state a claim without including

    any further details.”).

          Accordingly, the Motion is granted as to this requested

    relief and Count III is dismissed without prejudice. See

    Horton v. Woodman Labs, Inc., No. 8:13-cv-3176-T-30MAP, 2014

    WL 1329355, at *4 (M.D. Fla. Apr. 2, 2014) (dismissing an

    FDUTPA   claim   without     prejudice    that    alleged    “conclusory

    statements       regarding       [the       defendant’s]         ‘unfair,

    unconscionable, or deceptive practices’ but [did] not include

    facts [supporting] these conclusory remarks other than the

    facts associated with the breach of express warranty claim”).

          C. Declaratory Judgment

          Next, McKesson moves to dismiss Count V, the Benzer

    Parties’ claim for declaratory judgment, arguing that it is

    redundant because the issue of whether McKesson had a basis

    for changing the Agreement’s payment terms will “necessarily

    be resolved in the underlying action.” (Doc. # 20 at 7-8).

    The   Benzer     parties     respond     that    they   “would      suffer


                                       15
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 16 of 26 PageID 255




    significant harm should they be denied the opportunity to

    seek declaratory relief with no alternative means of reaching

    the same outcome.” (Doc. # 22 at 11).

          Although the Benzer Parties seek a declaratory judgment

    under Florida’s Declaratory Judgment Act, this Act is only “a

    procedural mechanism that confers subject matter jurisdiction

    on Florida’s circuit and county courts; it does not confer

    substantive rights to litigants.” Nat’l Fire & Marine Ins.

    Co. v. Palm Springs Gen. Hosp., Inc., No. 16-61852-CIV-

    DIMITROULEAS, 2016 WL 10587943, at *2 (S.D. Fla. Oct. 28,

    2016) (citation omitted). Therefore, “[w]here, as here, the

    claim for declaratory relief arises in a federal diversity

    jurisdiction    action,   the     Court   must    apply    the   federal

    Declaratory    Judgment    Act,    not    the    Florida    Declaratory

    Judgment Act.” United State Sols., LLC v. Powell, No. 19-

    61970-CV-DIMITROULEAS, 2019 WL 9045387, at *2 (S.D. Fla. Oct.

    10, 2019) (citation omitted).

          “In claims arising under the Declaratory Judgment Act,

    ‘a court maintains broad discretion over whether or not to

    exercise jurisdiction over claims.’” Dantzler, Inc. v. Hubert

    Moore Lumber Co., No. 7:13-CV-56 (HL), 2013 WL 5406440, at *2

    (M.D. Ga. Sept. 25, 2013) (quoting Knights Armament Co. v.

    Optical Sys. Tech., 568 F. Supp. 2d 1369, 1374 (M.D. Fla.


                                       16
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 17 of 26 PageID 256




    2008)). Therefore, “[c]ourts may dismiss a counterclaim for

    declaratory judgment as redundant.” Cantonis Co. v. Certain

    Interested Underwriters at Lloyds, London, No. 18-81703-CIV-

    ROSENBERG/REINHART, 2019 WL 3429962, at *3 (S.D. Fla. May 9,

    2019) (citation omitted). “When deciding whether to dismiss

    a counterclaim on the basis that it is redundant, courts

    consider whether the declaratory judgment serves a useful

    purpose.” Medmarc Cas. Ins. Co. v. Pineiro & Byrd PLLC, 783

    F.   Supp.   2d    1214,    1217     (2011)    (citation    omitted).     “To

    determine whether the declaratory judgment serves a useful

    purpose, courts [look at] whether resolution of plaintiff’s

    claim,   along      with    the    affirmative        defenses   served       by

    defendants,       would    resolve    all     questions    raised   by    the

    counterclaim.”      Id.    (citation       omitted).    Still,   even    if    a

    “counterclaim is wholly redundant, [courts] may exercise . .

    . discretion by not dismissing the counterclaim.” Cantonis,

    2019 WL 3429962, at *3 (citation omitted).

          Importantly,        courts     often    treat     counterclaims     for

    declaratory relief in breach-of-contract cases differently:

          In instances where the declaratory relief is based
          on contract interpretation, courts are reluctant to
          dismiss a counterclaim for declaratory relief as
          redundant even when it is a near ‘mirror image’ of
          the complaint, because a ‘ruling adverse to the
          plaintiff on plaintiff’s claim would merely result
          in a judgment that plaintiff was not entitled to


                                          17
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 18 of 26 PageID 257




          the relief requested; although it might logically
          flow from that that judgment that defendant’s
          interpretation of the contract was the correct one,
          defendants would not be entitled to a judgment to
          that effect unless [they] specifically requested
          one.’

    Medmarc, 783 F. Supp. 2d at 1217 (quoting ProCentury Ins. Co.

    v. Harbor House Club Condo. Ass’n, Inc., 652 F.Supp.2d 552,

    556-557 (D.N.J. Aug. 19, 2009)).

          In   their   counterclaim,    the   Benzer   Parties   seek   a

    judgment declaring that they “did not default under the . .

    . Agreement and that McKesson had no right to change the

    payment terms thereunder or charge late fees.” (Doc. # 17 at

    30). By comparison, McKesson’s underlying complaint seeks “to

    collect the balance due” because of the Benzer Parties’

    default on their obligations arising under the Agreement.

    (Doc. # 1 at ¶ 26-29). In the Benzer Parties’ answer to the

    complaint, they include the following affirmative defenses:

    “[McKesson’s] causes of action are barred because it breached

    the contract at issue. . . . To the extent that [McKesson] is

    entitled to any damages, [the Benzer parties] are entitled to

    a set off for damages suffered by them as a result of

    [McKesson’s] conduct.” (Doc. # 17 at 22).

          Although resolution of the underlying complaint may very

    well determine whether the Benzer Parties were in default on



                                       18
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 19 of 26 PageID 258




    their obligations or whether McKesson was entitled to charge

    late fees, the Court cannot say at this juncture that such

    resolution would fully resolve the relief sought in this

    counterclaim. See Frank v. Rockhill Ins. Co., No. 2:18-cv-

    162-FtM-99CM, 2018 WL 5619325, at *4 (M.D. Fla. Oct. 30, 2018)

    (“Thus, at this early stage of the case, it cannot be said

    that Rockhill’s Counterclaim serves ‘no useful purpose.’”).

    Given the discretion accorded to the Court, and the fact that

    even if the Benzer Parties prevail in the underlying action,

    they would not necessarily receive a declaration stating

    there was no basis for McKesson to assess late fees against

    them,   the   Court     finds   dismissal    inappropriate   at     this

    juncture. See Callis Commc’ns, Inc. v. Hasco Med., Inc., No.

    16-627-KD-N, 2017 WL 2349016, at *5 (S.D. Ala. May 5, 2017)

    (“While   Callis   is    correct   that    Hasco’s   counterclaim    for

    declaratory relief questions issues that have been asserted

    in the Complaint and affirmative defenses, it is also viable

    that a judgment adverse to Callis, may not conclusively

    determine whether the . . . contract is enforceable.”), report

    and   recommendation     adopted,    No.    16-00627-KD-N,   2017    WL

    2345629 (S.D. Ala. May 30, 2017).

          Further, if, as McKesson argues, this counterclaim is

    truly redundant, it would suffer no prejudice in allowing


                                        19
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 20 of 26 PageID 259




    this claim to proceed. See Regions Bank v. Commonwealth Land

    Title Ins. Co., No.11-23258-CIV, 2012 WL 5410609, at *5 (S.D.

    Fla.     Nov.    6,   2012)    (“If,    as     plaintiff     argues,   the

    counterclaims are truly repetitious, then plaintiff will not

    have to expend much time on any additional discovery or

    briefing.”      (citation omitted)).         Therefore, the Motion is

    denied as to this requested relief. See Devs. Sur. & Indem.

    Co. v. Archer W. Contractors, LLC, No. 6:16-cv-1875-Orl-

    40KRS, 2017 WL 6947785, at *5 (M.D. Fla. Apr. 17, 2017),

    report    and   recommendation    adopted,      No.   6:16-cv-1875-Orl-

    40KRS, 2017 WL 8314655 (M.D. Fla. May 2, 2017) (allowing a

    potentially redundant counterclaim for declaratory relief).

           D. Tortious Interference with a Business Relationship

           Next, McKesson seeks to dismiss Count VI, the Benzer

    Parties’ claim for tortious interference with a business

    relationship. (Doc. # 20 at 8). McKesson argues that the

    counterclaim fails to state a claim upon which relief can be

    granted “[b]ecause the Benzer Parties’ relationship with the

    general consuming public is not protected, and because they

    fail to identify any particular customer.” (Id. at 9 (citation

    omitted)).      The   Benzer    Parties       argue   that    they     have

    sufficiently alleged these relationships. (Doc. # 22 at 12).

           To state a cause of action for tortious interference


                                       20
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 21 of 26 PageID 260




    with a business relationship under Florida law, a plaintiff

    must sufficiently plead these elements: “(1) the existence of

    a business relationship; (2) knowledge of the relationship on

    the part of the defendant; (3) an intentional and unjustified

    interference with the relationship by the defendant; and (4)

    damage to the plaintiff as a result of the breach of the

    relationship.” Duty Free Ams., Inc. v. Estée Lauder Cos., 797

    F.3d 1248, 1279 (11th Cir. 2015) (citing Ethan Allen, Inc. v.

    Georgetown Manor, Inc., 647 So.2d 812, 814 (Fla. 1994)).

           Regarding the first element, “[a] business relationship

    need not be evidenced by a contract, but it generally requires

    an understanding between the parties that would have been

    completed had the defendant not interfered.” Int’l Sales &

    Serv., Inc. v. Austral Insulated Prods., Inc., 262 F.3d 1152,

    1154   (11th    Cir.   2001)   (citation    omitted).    Although    “the

    plaintiff may allege ‘tortious interference with present or

    prospective customers[,] . . . no cause of action exists for

    tortious interference with a business’s relationship to the

    community      at   large.’”   Coach    Servs.,   Inc.   v.   777   Lucky

    Accessories, Inc., 752 F. Supp. 2d 1271, 1273 (S.D. Fla. May

    5, 2010) (quoting        Ethan Allen, 647 So.2d at 815).             This

    requires the plaintiff to “prove a business relationship with

    identifiable customers.” BPI Sports, LLC v. Labdoor, Inc.,


                                       21
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 22 of 26 PageID 261




    No. 15-62212-CIV-BLOOM, 2016 WL 739652, at *3 (S.D. Fla. Feb.

    25, 2016) (citation omitted). Further, “the alleged business

    relationship      must     afford      the    plaintiff    existing    or

    prospective legal or contractual rights.” Novell v. Bank of

    Am. Corp., No. 14-CV-80672-RLR, 2014 WL 7564678, at *3 (S.D.

    Fla. Dec. 3, 2014) (citation omitted).

          Here,      the     counterclaim        alleges   that    “McKesson

    intentionally and unjustifiably interfere[d] with the Benzer

    Parties’ [business] relationships [with their customers] by

    limiting the purchases that could be made by the Benzer

    Parties and, by extension, the Benzer Parties’ ability to

    service their existing customers.” (Doc. # 17 at 31). The

    Benzer Parties further allege that “McKesson had knowledge of

    these relationships” and that “[t]he Benzer Parties were

    damaged by McKesson’s conduct.” (Id.).

          Accordingly, the business relationship in question is

    that between the Benzer Parties and their existing customers.

    “In line with . . . precedent, [the Benzer parties] may allege

    interference with existing customers as such customers would

    be readily identifiable.” BPI Sports, 2016 WL 739652, at *4

    (citing cases). However, the Benzer Parties have failed to

    allege    that    they     had   any     contractual      agreements   or

    understandings with these existing customers. (Doc. # 17 at


                                        22
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 23 of 26 PageID 262




    31);    ADT    LLC     v.    Teamtronics,      Inc.,   No.    14-cv-81589-

    Rosenberg/Hopkins, 2015 WL 12866274, at *4 (S.D. Fla. May 18,

    2015) (“[I]t is not necessary to name . . . specific customers

    [at the pleading stage] . . . so long as there are sufficient

    allegations concerning a business relationship that affords

    the claimant existing or prospective legal or contractual

    rights.”      (emphasis     added)    (citation     omitted)).       And,   the

    Benzer Parties have failed to identify any existing customer

    from which the Court could infer that such an understanding

    exists. See Agostinacchio v. Heidelberg Eng’g, Inc., No.

    0:18-cv-60935-UU, 2019 WL 3243408, at *10 (S.D. Fla. Feb. 5,

    2019)   (“While       Heidelberg      need    not   plead    an    exhaustive

    description of each client, it must at least plausibly allege

    the existence of those customers via some description. . . .

    Pleading      that    Agostinacchio     interfered     with       Heidelberg’s

    relationship         with   ‘actual   or     prospective     customers’     is

    insufficient.”)

           Therefore, the Motion is granted as to this requested

    relief and Count VI is dismissed without prejudice. See BPI

    Sports, 2016 WL 739652, at *4 (dismissing a vague claim for

    tortious interference with a business relationship).

           E. Tortious Interference with a Business Expectancy

           Lastly, McKesson moves to partially dismiss Count VII,


                                           23
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 24 of 26 PageID 263




    the Benzer Parties’ claim for tortious interference with a

    business expectancy, to the extent it is “premised on the

    Benzer Parties’ relationship with ‘potential customers.’”

    (Doc. # 20 at 10). In the alternative, McKesson moves the

    Court to strike Count VII on that basis. (Id.).

          The parties agree that the requirements to state a cause

    of   action   for   tortious    interference     with   a   business

    expectancy are the same as one for tortious interference with

    a business relationship.1 (Doc. # 22 at 11 n.2). Treating this

    as the latter claim, the plaintiff must again allege “a


    1. Although tortious interference with a business expectancy
    is a common cause of action in other states, the cause of
    action of tortious interference with a business relationship
    is usually applied in these contexts in Florida. See, e.g.,
    Ethan Allen, 647 So.2d at 814 (setting out the elements for
    tortious interference with a business relationship). Even so,
    these causes of actions have substantially the same elements,
    both in Florida and other states. Compare Duty Free, 797 F.3d
    at 1279 (“Under Florida Law, the elements of tortious
    interference with a business relationship are (1) the
    existence of a business relationship; (2) knowledge of the
    relationship on the part of the defendant; (3) an intentional
    and unjustified interference with the relationship by the
    defendant; and (4) damage to the plaintiff as a result of the
    breach of the relationship.” (citation omitted)), with Tax
    Int’l, LLC v. Kilburn & Assocs., LLC, 157 F. Supp. 3d 471,
    478 (E.D. Va. Jan. 5, 2016) (“To prove tortious interference
    with business expectancy [in Virginia], Plaintiff must show
    (1) the existence of a valid contractual relationship or
    business expectancy; (2) knowledge of the relationship or
    expectancy on the part of the interferer; (3) intentional
    interference or causing a breach or termination of the
    relationship or expectancy; and (4) resultant damage to the
    party whose relationship or expectancy has been disrupted.”).


                                     24
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 25 of 26 PageID 264




    business   relationship     with   identifiable    customers.”    BPI

    Sports, 2016 WL 739652, at *4 (emphasis added).

          Here,   the     Benzer   Parties    allege    that    McKesson

    “intentionally      and   unjustifiably   interfered   with”   their

    relationships “with potential customers, lenders, suppliers,

    and purchasers.” (Doc. # 17 at 31-32). Although the Benzer

    Parties include some facts in their counterclaim as to the

    potential lender, supplier, and purchaser, they provide no

    facts as to potential customers. (Id. at 24-26). Without more,

    “potential customers” are not identifiable under Florida law.

    See Miracle 7, Inc. v. Halo Couture, LLC, No. 13-61643-CIV-

    ROSENBAUM/HUNT, 2014 WL 11696708, at *4 (S.D. Fla. Jan. 17,

    2014) (“But . . . potential customers are not particular

    parties, and Halo Couture has not set forth allegations that

    would suggest that its hope that . . . future customers would

    continue to buy its products is [anything] more than pure

    speculation.”).

          Therefore, the Motion is granted as to this requested

    relief and Count VII is dismissed without prejudice to the

    extent that it is premised on a business expectancy with

    potential customers. See EMPS Indus., Inc. v. KECO Inc., No.

    8:17-cv-869-T-17JSS, 2017 WL 10899974, at *2 (M.D. Fla. Nov.

    2, 2017) (dismissing without prejudice a claim for tortious


                                       25
Case 8:20-cv-02186-VMC-AAS Document 27 Filed 12/02/20 Page 26 of 26 PageID 265




    interference because the complaint failed “to identify any of

    the   .   .   .   prospective   customer   relationships   that   the

    Plaintiff claims have been interfered with”).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Plaintiff and Counterclaim-Defendant McKesson Corp.’s

          partial Motion to Dismiss Counterclaim (Doc. # 20) is

          GRANTED in part and DENIED in part.

    (2)   The Motion is GRANTED as to Counts II, III, VI, and VII,

          and DENIED as to Count V.

    (3)   Count II is DISMISSED with prejudice. Counts III and VI

          are DISMISSED without prejudice. Count VII is DISMISSED

          without prejudice to the extent it is premised on the

          Benzer Parties’ relationship with potential customers.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    2nd day of December, 2020.




                                      26
